Sullivan, J.
This was an action of debt commenced by the defendants in error against the plaintiffs in error before a justice of the peace. The statement of the plaintiffs’ cause of action contains four counts, each for the sum of sixty-two dollars. Judgment for the plaintiffs in the Court below.
Several questions are raised by the plaintiffs in error, but the only one necessary to be noticed is, whether the justice had jurisdiction of the cause. We have recently decided that each count in a declaration contains a separate cause of action, and therefore it is, that more than one count in a declaration is admissible. Swift v. Woods, May term, 1839. In assumpsit, and other actions sounding in damages, the sum laid in the conclusion of the declaration constitutes the amount of the plaintiff’s claim. But in an action of debt, the *358sum or sums sued foitconstitute the plaintiff’s demand, and the damages laid in the declaration are only intended to cover a sum sufficient to compensate the plaintiff for the detention of the debt.
J. Pitcher, for the plaintiffs.
In the present case, the defendants were sued upon four distinct causes of action, amounting to 248 dollars, a sum to which the jurisdiction of the justice did not extend.

Per Curiam.

The judgment is reversed with costs. Cause remanded, with leave to the plaintiffs to amend the declaration.